

	

		II

		109th CONGRESS

		2d Session

		S. 2496

		IN THE SENATE OF THE UNITED STATES

		

			April 3, 2006

			Mr. Kohl (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To expand the definition of immediate relative for

		  purposes of the Immigration and Nationality Act.

	

	

		1.Definition of immediate

			 relativeSection

			 201(b)(2)(A)(i) of the Immigration and

			 Nationality Act (8 U.S.C.

			 1151(b)(2)(A)(i)) is amended by inserting For purposes

			 of this subsection, a child of a parent of a citizen of the United States shall

			 be considered an immediate relative if the child is accompanying or following

			 to join the parent. after at least 21 years of

			 age..

		

